UNITED STATES DlSTR|CT COURT
MlDDLE DlSTR|CT OF LOUISIANA

ONTAR|O LLOYD
C|V|L ACT|ON

VERSUS
15-768-SDD-EWD

N. BURL CA|N, ET AL.

w
The Court has carefully considered the Petition,1 the record, the law applicable to
this action, and the Report and Recommendation2 of United States N|agistrate Judge Erin
Wi|der~Doomes dated March 15, 2019, to which an objection3 was filed and also
reviewed
The Court hereby approves the Report and Recommendation of the Magistrate
Judge and adopts it as the Court’s opinion herein.
ACCORD|NGL¥, Petitioner‘s application for habeas corpus relief is hereby
DEN|EDl and this proceeding is hereby D|SN||SSED W|TH PREJUD|CE.
|T |S FURTHER ORDERED thatl if Petitioner seeks to pursue an appeal in this
casel a certificate of appealability is hereby DEN|ED.
~H_
Baton Rouge, Louisiana the o?_q day of March, 2019. w
M '&‘
SHET_LY D. D|CK, CH|EF DlSTR|CT JUDGE
M|DDLE DlSTR|CT OF LOU|S|ANA

 

1 Rec. Doc. ‘|`
2 Rec. Doc. 13
3 Rec. Doc. 14.

